Citation Nr: 0605438	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  95-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a compensable rating for residuals of 
bilateral tibial stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from September 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied a claim of entitlement to 
a compensable rating for residuals of bilateral tibial stress 
fractures.  In that rating decision, the RO also denied 
claims for service connection for a psychiatric disability 
and ulcers, both claimed as secondary to the service-
connected residuals of bilateral tibial stress fractures.

The veteran perfected an appeal of the three issues listed 
above but thereafter, by means of a statement filed by his 
representative, dated in March 1997, withdrew his appeal of 
the two secondary service connection issues.

The veteran provided testimony in support of his appeal at a 
hearing held at the Anchorage, Alaska, RO in September 1995.  
Thereafter, both him and his wife provided testimony at 
another hearing, which was held at the Waco, Texas, RO in 
September 1997.  Transcripts of both hearings have been 
associated with the veteran's claims files.

The Board remanded this case in February 2001, with 
instructions to the agency of original jurisdiction (AOJ) to 
issue a letter in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), offer the veteran an 
opportunity to submit any additional evidence he might have 
pertinent to his claim, secure the veteran's Social Security 
Administration (SSA) records, and have the veteran examined.  
Having completed the requested development to the extent 
possible, the AOJ has now returned the case to the Board for 
appellate review.

The White River Junction, Vermont, RO is the AOJ that holds 
jurisdiction over the veteran's claims files when they are 
not at the Board.  Accordingly, that is the AOJ that has been 
listed on the first page of this decision.

FINDING OF FACT

VA advised the veteran of his duty to report for a scheduled 
medical examination and of the fact that his failure to do so 
would result in the denial of his claim for an increased 
rating for his service-connected residuals of bilateral 
tibial stress fractures, but the veteran nevertheless has 
failed to report for a scheduled VA medical examination and 
has expressed his unwillingness to do so in the future, 
notwithstanding VA's offer for transportation assistance and 
re-scheduling at a date and time of his choice.


CONCLUSION OF LAW

The claim of entitlement to a compensable rating for 
residuals of bilateral tibial stress fractures is denied as a 
matter of law.  38 C.F.R. § 3.655(b) (2005).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

VA regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2005).

In the February 2001 remand, the Board specifically advised 
the veteran that failure to report for a scheduled VA medical 
examination might have adverse consequences to his claim, as 
the data that was being requested on the examination 
addressed questions that were vital to his claim.  More 
importantly, the Board specifically put the veteran on notice 
that, pursuant to Section 3.655, a claimant's failure to 
report without good cause for an examination in conjunction 
with a claim for an increased rating would result in the 
denial of his claim.

There is no indication nor has there been any allegation that 
the veteran did not receive a copy of the above remand.  
Thus, the presumption of regularity in the administrative 
process has not been rebutted and the veteran is presumed to 
have received the above notice.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  See also Baldwin v. West, 13 Vet. App. 
1, 6 (1999) (holding that the presumption of regularity that 
attends the administrative functions of the Government, which 
is applicable to VA processes, can only be rebutted by clear 
and convincing evidence to the contrary).

Caselaw further establishes that, in order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
Morris v. Derwinski, 1 Vet. App.  260, 264 (1991).  VA's duty 
to assist is not always a one-way street, nor is it a blind 
alley; thus, if a veteran wishes help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

A claimant's duty to cooperate with VA's efforts to develop 
the claim include reporting for a medical examination and 
submitting to VA all medical evidence supporting the claim.  
Olson v. Principi, 3 Vet. App.  480, 483 (1992).

It is also a claimant's burden to keep VA apprised of his or 
her whereabouts.  If he or she doesn't do so, there is no 
burden on the part of VA to turn up heaven and earth to find 
him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Review of the veteran's claims files reveals that the veteran 
has moved multiple times in the past five years and that, 
because of his failure to always keep VA apprised of his 
whereabouts, VA has encountered many difficulties in 
contacting him, for purposes of providing adequate notice and 
assistance, including assistance in scheduling him for the 
medical examination requested by the Board.  For instance, 
the AOJ first sent a VCAA letter to a Honolulu, Hawaii, 
address that was then of record, in April 2002.  However, 
presumably after this letter was sent, VA received a 
statement from the veteran, providing a new address, in 
Richmond, VA, and indicating that he would "not be at this 
address in 2 weeks at most, have no forwarding/future 
address/plans."  A handwritten note on the April 2002 VCAA 
letter indicates that the letter was re-sent, this time to 
the Richmond, Virginia, address.

According to an undated Report of Contact, VA Form 119, 
presumably produced sometime in or around April 2002, AOJ 
personnel were able to locate the veteran's mother through 
the Internet and, even though she was not at home, the female 
who answered the phone indicated that the veteran had last 
been there three months earlier and that nobody knew his 
current whereabouts.

According to a Deferred Rating Decision, VA Form 21-6789, 
dated in June 2004, the veteran was "not in Vermont," since 
information obtained through the SSA computer system showed 
him as living in California.  A Supplemental Statement of the 
Case (SSOC) issued in January 2005 indicates that an 
appointment letter sent to the California, address, was 
returned as undeliverable and that, consequently, a VA 
examination was "not performed."  A Notification of 
Cancellation letter from QTC Services, also dated in January 
2005, in effect confirms that "The Appointment Notification 
Letter Was Returned [as] Undeliverable" and that the exam 
request had accordingly been cancelled.

The AOJ also mailed another VCAA letter to the veteran at his 
California address, in February 2005.  A Post-It note on a 
copy of that letter indicates that a returned copy was found 
in the file, marked as received on February 24, 2005, and 
that the letter was remailed in August 2005.

Having received another statement from the veteran, in March 
2005, with his Vermont address, the AOJ sent him another VCAA 
letter to this address, in April 2005.  

The record reveals that the veteran failed to report for a VA 
medical examination that had been scheduled for July 26, 
2005, after calling to cancel indicating that transportation 
was an issue for him.  It was noted, however, on the print-
out documenting the veteran's failure to report, that DAV 
transportation had been offered on initial contact with the 
veteran.

Photocopies of internal e-mails sent in September 2005 
indicate that apparently an actual notification letter was 
not sent to the veteran but that AOJ personnel had 
nevertheless offered him DAV transportation.  Unfortunately, 
the veteran had replied that he would be unable to come in.  
The veteran was also offered assistance with transportation 
at another date and time of his choice, but he declined.

Review of the record also shows that the AOJ has obtained the 
veteran's SSA records and has sent the VCAA letter, as 
instructed by the Board.  Unfortunately, due to the veteran's 
unwillingness to cooperate with VA in its efforts to fully 
develop his claim, VA has been unable to examine him.  As 
indicated earlier, VA's duty to assist is not a one-way 
street.  If the veteran expects assistance, he should 
cooperate with VA in its efforts to develop his claim, 
including reporting for any scheduled examination, as well as 
keeping VA apprised of his whereabouts.

VA has already advised the veteran of the potential adverse 
consequences of a failure to report for a scheduled medical 
examination.  The language of Section 3.655 leaves no 
authority for the AOJ, or the Board, to review the issue on 
appeal on the basis of whatever evidence is of record where 
the claimant does not show "good cause" for his failure to 
report for a scheduled examination.  Rather, it compels the 
AOJ, and the Board, to deny the claim strictly on the basis 
of the failure to report for a scheduled VA examination 
without good cause.

Because VA has clearly made all possible efforts to 
accommodate the veteran and have him re-examined at a date 
and time that would be more convenient for him, and he has 
simply refused any assistance and expressed unwillingness to 
cooperate with VA, the Board finds that an additional effort 
to schedule yet again a medical examination would be futile.

In view of all of the above, and given the veteran's decision 
not to cooperate with VA in its efforts to develop his claim, 
by declining to report for a medical examination, the Board 
has no other recourse but to deny the veteran's claim, as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Finally, the Board notes that, VA's redefined duty to assist 
under the VCAA notwithstanding, no undue prejudice to the 
veteran is evident in this case by the present disposition, 
as the amended provisions of the VCAA specifically direct VA 
to refrain from, or discontinue, providing assistance to a 
claimant when there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. §3.159(d) (2005).

Because the veteran's claim for an increased rating lacks 
legal merit under the law, as discussed above, there is no 
reasonable possibility that further assistance or development 
of the claim at the AOJ level would result in a grant of the 
benefit sought.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and that the veteran has 
not been prejudiced by the present disposition on appeal.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The appeal of a claim of entitlement to a compensable rating 
for the service-connected residuals of bilateral tibial 
stress fractures is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


